Sid@RomanoLaw.com                   55 Broad Street, 18th Floor                    (212) 865-9848
                                       New York, NY 10004
                                   The Court has reviewed Plaintiffs' request for a discovery extension
                                   and for an order compelling Defendants' compliance with the Court's
May 7, 2021                        January 13, 2021 Order (ECF No. 140). The parties shall appear for a
                                   telephone conference on Wednesday, May 12, 2021 at 10:00 am to
VIA ECF                            discuss the issues Plaintiffs raise. The parties are directed to call:
The Honorable Judge Sarah L. Cave (866) 390-1828; access code: 380-9799, at the scheduled time. The
Daniel Patrick Moynihan Courthouse Clerk of Court is respectfully directed to close ECF No. 140.
500 Pearl Street, Room 1670
New York, NY 10007                 SO ORDERED 5/10/2021

       Re:     Lokesh Melwani and Cantal Trade LTD. v. Hunter Lipton, et al.
               No. 17-CV-08308 (PGG) (SLC)

Hon. Magistrate Judge Cave,

        We are counsel to Plaintiffs Lokesh Melwani and Cantal Trade Ltd. (“Cantal”) in this
action. We regret that we must make a third discovery motion in this matter, again in a posture
where Defendants’ counsel refuses to meet and confer. We write to ask that the Court enforce its
January 13, 2021 decision and order granting Plaintiffs’ motion to compel (Dkt. 123, the “Order”).1
As noted herein, Defendants’ counsel repeatedly misrepresented that he had produced documents
in compliance with the Order, both to this Court and to our offices, delaying our application.
Accordingly, we further respectfully request that the Court extend discovery from May 13, 2021
by an additional thirty (30) day prevent prejudice to Plaintiffs’ case.

        Counsel produced three emails and attachments on April 26, 2021 as the total production
in response to the Order. This production was critically deficient, and we served a deficiency letter
on May 4, 2021, also scheduling a meet and confer. Counsel cancelled, insisting we had
“completed the meet and confer by email,” and that he didn’t “see anything to discuss.” (See
correspondence annexed as Exhibit A hereto). Per Your Honor’s Individual Rules C.1, “an
exchange of letter or emails does not satisfy” the meet and confer requirement. Counsel also
contended “I offered to send you what had been gathered long ago and you accepted only on April
26.” Ex. A. Plaintiffs requested these documents, and the Court ordered production in January.
Counsel cannot plausibly have thought that Plaintiffs somehow had to later “accept” an “offer” of
production to trigger production obligations.

       Here, Plaintiffs seek this Court intervention only after careful consideration of the costs
and necessity of a third discovery motion, and only because Defendants’ failure to produce will
deeply prejudice Plaintiffs’ case.

1
  For the sake of concision, this letter incorporates by reference the arguments made in that motion
to compel, [Dkt. 120], upon which Your Honor previously ordered disclosures and production of
documents.
